Citation Nr: 0329892	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement for compensation benefits pursuant to the 
provisions of 38 U.S.C.A§ . 1151 for additional disability of 
the left shoulder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On October 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Please make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an examination 
by an orthopedic surgeon in order to 
determine the current nature, extent of 
severity, and etiology of any current 
left shoulder disorder(s) which may be 
present.  Send the claims folder to the 
examiner(s) for review.

The claims file and a separate copy of 
this development memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.

The examiner should conduct any further 
indicated diagnostic studies.  The 
examiner is requested to comment as to 
whether it is as least as likely as not 
that any current left shoulder disability 
experienced by the veteran had its onset 
in service or is otherwise etiologically 
related to the bicipital tendinitis, 
acromioclavicular strain which she 
experienced during her period of active 
service, or if pre-existing service, was 
aggravated thereby.  

Additionally, the examiner must address 
the following questions:
(a) Does the veteran have any additional 
disorder(s) caused by the physical 
therapy administered to her for her left 
shoulder at the VA Medical Clinic in 
Great Falls, Montana?

(b) In answering this question please 
determine the veteran's physical 
condition immediately prior to 
commencement of physical therapy as 
compared with the subsequent physical 
condition following the physical therapy.  
As applied to physical therapy, the 
physical condition prior to the disease 
or injury will be the condition which the 
specific physical therapy was designed to 
relieve.

It should also be determined whether any 
additional disability found represents a 
natural progression of such disability 
for which physical therapy was 
authorized.

It should also be determined whether the 
additional disability, if found, is 
merely coincidental with the above-
mentioned physical therapy.

It should also be determined whether any 
additional disability was a necessary 
consequence of the VA treatment.  That 
is, was the additional disability certain 
to result from, or intended to result 
from, the physical therapy.

(c) If it is found that additional 
disability resulted and was caused by VA 
treatment, then was such additional 
disability proximately caused by:
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing physical therapy or denial to 
do so, or an event not reasonably 
foreseeable.
The opinion(s) provided must be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





